On Rehearing
In brief 6n application for rehearing appellant’s attorney complains because we did not set out the evidence in detail in our original opinion.
Appellant did not file a motion for a new trial. Unquestionably the defendant was not due the general affirmative charge. In this state of the record we did not see how a delineation of the evidence could serve any useful purpose. We still entertain that view.
We think our conclusion with reference to the attempt to show a prior threat was sound. However, we could have disposed of the matter by the application of Supreme Court Rule 45, Code 1940, Tit. 7 Appendix.
After some evidence of self-defense was introduced, the witness was recalled and he then gave an account of the threat. Berry v. Dannelly, 226 Ala. 151, 145 So. 663; Birmingham Bottling Co. v. Morris, 193 Ala. 627, 69 So. 85.
It is urged that we were in error in holding that counsel did not properly present for review the failure of the trial judge to instruct the jury on the lesser offense of manslaughter in the first degree.
•In our original opinion we set out the exceptions as they appeared in the record. It will be noted that counsel interposed three specific and separate exceptions.
The contention is made that we did not follow the holding in Reeves v. State, 186 Ala. 14, 65 So. 160. In this case the court observed that the exception was addressed to the failure of the court to submit a blank form for the lesser degree of homicide.
We have examined the original record in the Reeves case. It discloses that the attorney for the defendant called the court’s attention to the fact that he was not submitting to the jury a form of verdict for manslaughter. Upon the court’s refusal to do so, exceptions were reserved to this action.
In the instant case we do not have a comparable situation.
*164The cases of Jackson v. State, 226 Ala. 72, 145 So. 656, and Williams v. State, 32 Ala.App. 597, 28 So.2d 731, are not in point.
The application for rehearing is overruled.
Application overruled.